ORDER
The Court having considered the adverse recommendation of the State Board of Law Examiners dated July 16, 1997, and the adverse recommendation of the Character Committee for the Seventh Judicial Circuit, and after argument of the applicant presented at the hearing held before this Court on March 6,1998, it is this 9th day of March, 1998,
ORDERED, by the Court of Appeals of Maryland, that the adverse recommendations of the State Board of Law Examiners and the Character Committee are hereby, rejected, and the applicant Diane Hill Vann shall be granted admission to the Bar of Maryland and it is further
ORDERED that the applicant, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State, subject only to the filing of an updating oath as to character information.
RODOWSKY and CHASANOW, JJ., would deny the application.